Citation Nr: 0205422	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served in the Army Reserves from September 1965 
to September 1971, to include periods of active duty for 
training from August to December 1967 and active duty from 
May 1968 to November 1969.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The veteran appealed that  
decision to the BVA.  In a decision dated June 14, 1999, the 
Board granted the claims for service connection for bilateral 
hearing loss and tinnitus, denied the claim for a disability 
rating in excess of 30 percent for PTSD with dysthymia, and, 
based on the absence of well-grounded claims, denied 
entitlement to service connection for degenerative disc 
changes of the lumbar, thoracic and cervical spine; right and 
left knee disorders, irritable bowel and carpal tunnel 
syndromes, vesicular rash, musculoskeletal headaches, and 
peripheral neuropathy.  The Board also remanded the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU) to the RO to be readjudicated in light 
of the award of service connection for bilateral hearing loss 
and tinnitus.  In a November 2001 rating decision, the RO 
granted the veteran a TDIU effective from February 28, 2000.  
Thus, this issue is no longer in appellate status.

In August 1999, the veteran filed a new claim for a rating in 
excess of 30 percent for PTSD, which was denied by the RO in 
a November 1999 rating decision.  The veteran appealed this 
determination.  Subsequently, in a November 2001 rating 
decision, the RO assigned a 50 percent rating for PTSD 
effective from August 1999.  Inasmuch as this rating is not 
the maximum benefit under the rating schedule, this claim 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.6, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126).  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has, in pertinent part, also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as recent outpatient treatment 
records and August 1999 and November 2000 VA examination 
reports have been associated with the file.  Under these 
circumstances, the Board finds that the VCAA does not mandate 
another examination.  In a June 2000 statement of the case 
(SOC) and letter to the veteran, the RO advised the appellant 
of what must be shown for a higher rating.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  In particular, the Board notes that, in 
response to August 2000 assertions that the August 1999 
examination report was incomplete and his request for a new 
examination, the veteran was reexamined in November 2000.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to a higher 
rating as the RO specifically notified him of the rating 
criteria for PTSD in an August 2000 SOC.  Further, all of the 
relevant evidence has been considered.  As such, there has 
been no prejudice to the veteran, his procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that the rating assigned for his PTSD 
should be increased to reflect more accurately the severity 
of his symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for PTSD with dysthymia was 
established by a March 1997 rating decision.  The RO 
initially assigned a 30 percent rating effective from July 
22, 1996.  In a decision dated June 14, 1999, the Board 
affirmed the 
30 percent rating for PTSD with dysthymia.  That decision 
became final.  In August 1999, the veteran filed a new claim 
for a higher rating in excess of 30 percent for PTSD, which 
was denied by the RO in a November 1999 rating decision, the 
subject of this appeal.  Subsequently, in a November 2001 
rating decision, the RO recharacterized the disability as 
PTSD and increased the rating from 30 to 50 percent, 
effective from August 4, 1999.

Service records show that the veteran served in the Republic 
of Vietnam and was awarded the Combat Infantry Badge.  

At a November 1996 VA examination, the veteran described his 
combat experiences.  He reported that he experienced 
depression and anxiety with episodic nightmares.  The veteran 
stated that he could not watch war movies, did not like loud 
noises, sat only with his back to the door, and experienced 
anxiety over minor upsets.  He indicated that he had been 
seen on three occasions on an outpatient basis by a private 
psychiatrist and was placed on Serzone, Librax, and Lithium.  
On examination, the veteran was well groomed.  He was clear, 
coherent, and oriented, and seemed to have adequate 
interaction in communication.  His insight and judgment were 
within the acceptable range.  The veteran denied any suicidal 
or homicidal ideations.  There was no indication of any 
abnormal thought process and his behavior was considered 
appropriate without any indication of any manic process.  His 
attention, concentration, memory and recall were within the 
acceptable range.  Intelligence was noted as probably average 
based on his interaction, communication, understanding, and 
use of language and fund of information.  The veteran was 
diagnosed with PTSD, mild, and dysthymia, moderate, 
recurrent, secondary to PTSD.  The examiner opined that the 
veteran's PTSD extended from his Vietnam War experiences, as 
the veteran reported periodic depression and anxiety related 
to difficulties he encountered in the war zone.  The examiner 
noted that the veteran's treatment had helped him, but the 
residual emotional trauma he originally received during the 
war had not vanished completely.

Private treatment records from November 1996 to June 1998 
revealed that M. C., M.D, was seeing the veteran on a regular 
basis.

At a September 1997 VA examination, the veteran indicated 
that his nightmares and flashbacks, which were frequent 
immediately following his discharge from service, had 
decreased to three or four nightmares a year and eight to ten 
flashbacks a year.  He noted that he still made efforts to 
avoid thoughts and feelings or situations that might arouse 
recollections of the trauma and only recently had he been 
able to watch movies or read books about war with mild to 
moderate discomfort.  The veteran reported diminished 
interest in significant activities with some affective 
restriction, depression with irritability with some 
occasional suicidal thoughts over the past several years, a 
persistent sleep pattern problem with intermittent awakening, 
difficulty concentrating, an increase in hypervigilance and a 
startle response.  He indicated that he had held between ten 
and twelve jobs since his discharge from service.  The 
veteran stated that over the last year and a half he had done 
some real estate appraising and some assembly of farm 
equipment.  He reported that his wife complained of his 
irritability and reduced tolerance to stress as reflected by 
his interpersonal relationships.  The veteran indicated 
treatment over the past year for depression and irritability 
and continuation on medication.  He reported a gradual 
decrease in his depression and irritability with mood 
modulations as long he stayed on his medication.   On 
examination, the veteran was well oriented to time, place and 
person.  His affect continued to be depressed but mild and 
his affect, while somewhat flattened and irritable, appeared 
reasonably full.  The veteran was able to pursue a goal idea 
without difficulty and had no problems with abstract 
conceptualization.  There was no evidence of any underlying 
thought disorder.  At the time of the evaluation, he revealed 
no problems over the past six months with suicidal ideation.  
Intelligence was judged as normal or above.  Recent and 
remote memory was intact.  His judgment was assessed as 
satisfactory and his insight as only partially impaired.  The 
veteran was diagnosed with PTSD, chronic, service-connected, 
moderate, and bipolar disorder, moderate severity in partial 
remission with treatment secondary to PTSD.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned to 
the veteran.

VA treatment records from February to June 1999 revealed that 
the veteran had started treatment at the mental health clinic 
for his PTSD.  He was on Depakote and Serzone and a June 1999 
record showed that the veteran was sleeping better and was 
helped by the medication.

At an August 1999 VA examination, the veteran reported 
nightmares about twice a year and indicated that he was not 
able to watch television, especially Vietnam War stories.  He 
stated that he experienced anxiety over minor events and 
seemed bothered by loud noises.  He reported that this 
nightmares and flashbacks continued to happen, to a lesser 
extent at that point in time.  The veteran stated that he had 
obtained his real estate license and was a self-employed 
appraiser in his hometown.  He stated the he enjoyed riding a 
motorcycle and had a lot of veteran friends.  His first 
marriage had ended in divorce.  The veteran remarried in 1971 
and has remained married to the same woman since then.  He 
reported drinking alcohol on weekends.  He stated that before 
medication, he was getting only four hours of sleep nightly 
and that with medication he got six to eight hours of sleep 
nightly.  The veteran indicated that his flashbacks and 
nightmares continued to effect his activities.  On 
examination, the veteran was appropriately dressed and  well 
groomed.  He maintained good eye contact and had no observed 
abnormal movements or mannerisms.  He appeared healthy and 
was cooperative with a somewhat anxious affect.  The veteran 
used a lot of profanities during the interview.  His thoughts 
were organized and he denied any delusions or hallucinations.  
He had no abnormal impulses and denied suicidal or homicidal 
thoughts.  There was no indication of ritualistic or abnormal 
impulse control.  The veteran was oriented to name, place, 
date and the present situation with adequate recall of remote 
and records events and attention and concentration.  The 
veteran appeared to be of average intelligence.  He was ill 
at ease and his mood was quite irritable.  His interaction 
and communication were quite limited.  The veteran's insight 
and judgment were quite intact.  There were no problems with 
his perception and cognition.  The diagnoses included PTSD, 
mild to moderate; dysthymia, moderate, recurrent, secondary 
to PTSD; and alcohol abuse, episodic.  Both current and past 
year GAF scores were given as 70.  The examiner added that 
the veteran continued to consume alcohol, which might 
represent a direct relationship with his PTSD, but at that 
time, his alcohol abuse was not considered service-connected.  
He recommended that the veteran be reviewed for an increase 
for his PTSD as more symptomatologies were identified.

VA outpatient treatment records from June 1999 to September 
2000 show continuing treatment for PTSD and medication with 
Depakote and Serzone.  At September and October 1999 visits, 
the veteran was initially relaxed, he was less angry, less 
agitated and his mood was calmer when compared to his first 
couple of mental health clinic visits.  His thoughts were 
rational and goal-directed.  The veteran had no 
hallucinations and no homicidal or suicidal ideations, 
intentions, or plans.  He was alert and oriented.  The 
assessment was PTSD with a GAF score of 55, no change.  At a 
December 1999 visit, the veteran was tired, dysphoric, but 
was described as well groomed and dressed as usual.  He was 
discouraged and irritable.  The veteran had no death wishes.  
The assessment was PTSD with depression, still quite 
dysphoric and tired.  At a February 2000 appointment, the 
veteran indicated that he had had a flare-up at the end of 
the year during the holidays, feeling more guilt at that 
time.  He indicated that he continued to lead a withdrawn, 
isolated lifestyle with very little socialization and that he 
was still drinking on weekends.  On examination, the veteran 
was grouchy, negative, and pessimistic.  He was well dressed 
and groomed as usual and had a wry humor at times.  No overt 
suicidality was noted.  The assessment was PTSD with 
depression.  His GAF score was 50.  On examination in June 
2000, the veteran was casually dressed and pleasant.  His 
mood was still slightly irritable but he had no unusual 
thoughts, perceptions or death wishes.  There was no change 
in his GAF score of 55.  

At a November 2000 VA examination, the veteran reported that 
he had been working part-time for a county assessor for the 
past three years, that he only worked two months of the year 
on that job, and the rest of the year he did odd jobs.  He 
stated that he continued to have a "low feeling" all the time 
and that before starting medication he had problems with 
"extreme highs and lows."  The veteran indicated that he 
stays in the basement a lot and has to force himself to go to 
his part-time job.  With his medication he was able to sleep 
for four or five hours nightly but continued to have 
nightmares at least four times weekly.  He still did not have 
friends outside the veterans' circle and continued to drink 
once or twice a week.  The veteran felt that his self-esteem 
was still poor and indicated problems with anxiety, 
concentration and forgetfulness.  He stated that his 
relationship with his wife was going "downhill" because he 
refused to socialize and wanted to stay home, and she was a 
"goer."  He reported that he did not communicate with his 
wife but he did watch the ball games with his sons once a 
week.  He felt extremely angry because he still felt this way 
after thirty years.  The veteran reported a loss of appetite 
and feeling hopeless and worthless at times.  On examination, 
he was appropriately dressed and groomed.  He appeared older 
than his stated age.  He was cooperative and maintained fair 
eye contact.  No psychomotor agitation or retardation was 
noted.  Speech was goal-directed and relevant, with no flight 
of ideas, no loosening of associations, no tangentiality or 
circumstantiality noted.  No obsessions, omnipotency or 
grandiosity were noted.  The veteran denied any auditory or 
visual hallucinations, suicidal, or homicidal ideations or 
plans.  His mood seemed depressed and his affect was flat.  
Thought content was devoid of delusions of paranoia or 
persecution or ideas of reference.  The veteran was alert and 
oriented.  His memory was grossly intact in all areas.  He 
was able to do three out of five serial sevens.  His insight 
and judgment was fair.  The assessment was PTSD, moderate; 
dysthymia, moderate, recurrent, secondary to PTSD; and 
alcohol abuse, episodic.  He was assigned a GAF score of 62.  
The examiner added that the veteran continued to have some 
problems with his symptoms of PTSD and depression.  He was 
socially still very isolated and was having relationship 
problems with his wife because of his inability to socialize 
and communicate better with her.  The examiner added that the 
veteran continued to abuse alcohol on weekends.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals, which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

After reviewing the record, it is clear that the evidence 
shows that a number of symptoms for a 50 percent rating for 
PTSD have been demonstrated.  But the preponderance of the 
evidence is against a finding that the criteria for the next 
higher rating of 70 percent have been met.  The evidence as 
described above reflect GAF scores that range from 50 to 70 
on VA examination and in recent VA outpatient treatment 
records.  The majority of the reported scores, however, have 
been reported to be above 50.  The Board notes that a GAF 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994).

The Board is cognizant that a GAF score is not determinative 
by itself.  In this regard, and looking at the other evidence 
of record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as illogical, obscure or irrelevant speech; 
suicidal or homicidal ideation; obsessional rituals; near-
continuous panic affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; or neglect of 
personal hygiene.  The Board acknowledges that the veteran 
has some difficulty in establishing and maintaining effective 
work and social relationships, and that he has reported that 
his relationship with his wife of thirty years has 
deteriorated recently.  But the veteran's symptoms, discussed 
at length above, do not include suicidal or homicidal 
ideation, obsessive rituals, illogical, obscure or irrelevant 
speech, continuous panic, impaired impulse control, or 
spatial disorientation.  The veteran maintains relationships 
with several veterans, sees his sons on a weekly basis, works 
part-time, and has indicated that his medication has improved 
his sleep pattern.  The veteran speaks coherently, and his 
judgment and insight have been characterized as fair.  The 
veteran has not neglected his personal appearance and 
hygiene.  His speech and thought processes have been 
routinely described as logical, coherent and cohesive and he 
has been alert and oriented to time, place and person at his 
examinations.  Finally, the Board notes that the August 1999 
examiner observed that the veteran's consumption of alcohol 
might be related to his PTSD but that alcohol abuse was not 
considered service-connected.  In this regard, the Board 
notes that in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g en banc denied, 268 F.3d 1340 (2001), the U. S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 U.S.C.A. § 1110 (West Supp. 2001) does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability, such as PTSD.  
However, the Board notes that the veteran has not asserted 
that he is claiming such a secondary relationship.  Moreover, 
even with the episodic alcohol consumption reported by the 
veteran and possibly related to the veteran's PTSD 
symptomatology, the Board does not find that the record 
indicates that such consumption is evidence of increased PTSD 
disability beyond that contemplated by the RO in its decision 
to increase the veteran's disability evaluation to 50 
percent.  Accordingly, based on the foregoing, the Board 
finds that the evidence when considered in its totality does 
not present a picture of impairment for a 70 percent rating 
as contemplated by the rating criteria.

The Board views the record as a whole as leading to the 
conclusion that the veteran's psychiatric disability picture 
falls within the criteria for a 50 percent rating, and the 
preponderance of the evidence is against entitlement to a 
disability rating of 70 percent.  Moreover, there is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 50 percent at this time.  38 U.S.C.A. § 5107 
(West Supp. 2001).  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  No health or vocational professional 
has attributed the veteran's employment problems solely to 
his PTSD nor has the veteran's PTSD necessitated 
hospitalization.  The Board is therefore not required to 
refer the claim to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

